DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “at least one selected”. Applicants are advised to amend this phrase to recite “at least one selected from the group consisting of”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “at least one among R4 and R5”. Applicants are advised to amend this phrase to recite “at least one among R4 or R5”.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities: Claim 6 recites the phrase “at least one of R4 and R5”. Applicants are advised to amend this phrase to recite “at least one of R4 or R5”.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities: Claim 14 recites the phrase “at least one among R4 and R5”. Applicants are advised to amend this phrase to recite “at least one among R4 or R5”.  Appropriate correction is required.

Claim 15 is objected to because of the following informalities: Claim 15 recites the phrase “at least one of R4 and R5”. Applicants are advised to amend this phrase to recite “at least one of R4 or R5”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hatekeyama et al (US 2019/0058124).

Regarding claim 1, Hatekeyama et al discloses an organic electroluminescent device with the following structure: (Figure 1 and [0127]):

    PNG
    media_image1.png
    582
    790
    media_image1.png
    Greyscale
.
From the above, the device comprises a first electrode (102), i.e. positive electrode, a hole transport region, i.e. hole injection and hole transport layers (103 and 104) disposed on the positive electrode; and emission layer (105) disposed to the hole transport and hole injection layers; electron injection and electron transport layers (106 and 107), i.e. an electron transport region disposed on the light emitting layer; and a negative electrode (108), i.e. a second electrode disposed on the electron transport region. The positive electrode, i.e. first electrode, comprises a metal such as Al, Au, or Ag ([0133] and [0135]). The negative electrode, i.e. second electrode, comprises metal such as Al, Ag, or Au ([0310] and [0312]).
	The emission layer comprises the following compound ([0034] – Formula (2)):

    PNG
    media_image2.png
    492
    502
    media_image2.png
    Greyscale
,
where the groups R1-R11 are H ([0035]); Y1 is B ([0036]); X1 and X2 are each N-R, where R is a heteroaryl having 2-15 carbon atoms such as pyridine ring or an aryl such as phenyl ([0037], [0080], and [0089]). 
Thus, the reference discloses a compound given by recited Formula 1, where the recited groups R1, R2, and R3 are H, i.e. the recited integers a, b, and c are zero (0). The group R in the compound of the reference is a pyridine, thus one (1) of the recited group X6-X10 is N and the remaining groups are C; one (1) of the recited group X1-X5 is N and the remaining are C; R4, and R5 are H and the recited integers e and d are zero (0).
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound 

Regarding claim 2, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emission layer emits delayer fluorescence (Abstract).

Regarding claim 3, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the emission layer comprises a host and the disclosed compound as dopant ([0056] and [0144]).

Regarding claim 4, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the light emitter layer is a thermally activated delayed fluorescence that emits blue light ([0016] and [0362]).

Regarding claim 5, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that one of R8-R11 can be a diarylamine, where the aryl has 6 to 12 carbon atoms ([0035] and [0042]). Thus, the reference discloses a compound given by recited Formula (2), where Ar1 and Ar2 are unsubstituted C6-12 aryls; and the integer f is zero (0).

Regarding claim 6, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the R is N-R can be a substituted aryl which is substituted by a heteroaryl such as pyridine ([0072] and [0256]-[0259]). Thus, the reference 4 and R5 are both pyridine, i.e. an N-containing C5 heteroaryl group; or one of R4 or R5 is a pyridine and the other is H.

Regarding claim 7, Hatekeyama et al teaches all the claim limitations as set forth above. From the above, the reference discloses a compound given by recited Formula (4), where one (1) of the recited group Y1 to Y5 is N and the remaining are C; the recited group R6 is H; and the recited integer h is zero (0).

Regarding claim 8, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that one of R8-R11 can be a diarylamine, where the aryl has 6 to 12 carbon atoms ([0035] and [0042]). Thus, the reference discloses a compound given by recited Formula (5), where Ar1 and Ar2 are unsubstituted C6-12 aryls. Furthermore, from the above, the reference discloses a compound given by recited Formula (5), where one (1) of the recited group Y1 to Y5 is N and the remaining are C; the recited group R6 is H; and the recited integer h is zero (0).

Regarding claim 9, Hatekeyama et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by recited Formula (6), where one (1) of the recited group X1 to X6 is N and the remaining are C.

Regarding claim 10, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses one of R8-R11 can be a diarylamine, where the aryl has 6 to 1 and Ar2 are unsubstituted C6-12 aryls.

Regarding claim 11, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the R in N-R is a heteroaryl such as pyrazine, i.e. two (2) of the recited groups X1-X5 are N ([0080]).

Regarding claim 12, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses one of R8-R11 can be a diarylamine, where the aryl has 6 to 12 carbon atoms ([0035] and [0042]). Additionally, the reference discloses that the R in N-R can be a substituted aryl which is substituted by a heteroaryl such as pyridine ([0072] and [0256]-[0259]). Thus, the reference discloses Compound (A-4) of the claims.

Regarding claim 13, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses one of R8-R11 can be a diarylamine, where the aryl has 6 to 12 carbon atoms ([0035] and [0042]). Additionally, the reference discloses that the R in N-R can be a heteroaryl such as pyrazine ([0037] and [0080]). Thus, the reference discloses Compound (B-6) of the claims.

Regarding claim 14, Hatekeyama et al discloses the following compound ([0034] – Formula (2)):

    PNG
    media_image2.png
    492
    502
    media_image2.png
    Greyscale
,
where the groups R1-R11 are H ([0035]); Y1 is B ([0036]); X1 and X2 are each N-R, where R is a heteroaryl having 2-15 carbon atoms such as pyridine ring or an aryl such as phenyl ([0037], [0080], and [0089]). 
Thus, the reference discloses a compound given by recited Formula 1, where the recited groups R1, R2, and R3 are H, i.e. the recited integers a, b, and c are zero (0). The group R in the compound of the reference is a pyridine, thus one (1) of the recited group X6-X10 is N and the remaining groups are C; one (1) of the recited group X1-X5 is N and the remaining are C; R4, and R5 are H and the recited integers e and d are zero (0).
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

4 and R5 are both pyridine, i.e. an N-containing C5 heteroaryl group; or one of R4 or R5 is a pyridine and the other is H.

Regarding claim 16, Hatekeyama et al teaches all the claim limitations as set forth above. From the above, the reference discloses a compound given by recited Formula (4), where one (1) of the recited group Y1 to Y5 is N and the remaining are C; the recited group R6 is H; and the recited integer h is zero (0).

Regarding claim 17, Hatekeyama et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound given by recited Formula (6), where one (1) of the recited group X1 to X6 is N and the remaining are C.

Regarding claim 18, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses one of R8-R11 can be a diarylamine, where the aryl has 6 to 12 carbon atoms ([0035] and [0042]). Thus, the reference discloses a compound given by recited Formula (5), where Ar1 and Ar2 are unsubstituted C6-12 aryls. Furthermore, from the above, the reference discloses a compound given by recited Formula (5), where one (1) of the recited group Y1 to Y5 is N and the remaining are C; the recited group R6 is H; and the recited integer h is zero (0).

Regarding claim 19, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses one of R8-R11 can be a diarylamine, where the aryl has 6 to 12 carbon atoms ([0035] and [0042]). Additionally, the reference discloses that the R in N-R can be a substituted aryl which is substituted by a heteroaryl such as pyridine ([0072] and [0256]-[0259]). Thus, the reference discloses Compound (A-4) of the claims.

Regarding claim 20, Hatekeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses one of R8-R11 can be a diarylamine, where the aryl has 6 to 12 carbon atoms ([0035] and [0042]). Additionally, the reference discloses that the R in N-R can be a heteroaryl such as pyrazine ([0037] and [0080]). Thus, the reference discloses Compound (B-6) of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767